[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE AND OBJECTION THERETO
The plaintiff brings this action to recover for damages alleged to have been sustained by the failure of the defendant to properly install a heating, ventilating and air conditioning system in accordance with the agreement, plans and specifications. The complaint is brought in three counts, negligence, contract and warranty. The requests for relief include attorney's fees to which the defendant moves to strike on the grounds that attorney's fees cannot be recovered absent contractual or statutory authority.
The plaintiff has now amended its complaint without objection. The amended complaint alleges contractual indemnity for attorney's fees.
For the above reason, the motion is denied.
Corrigan, J. CT Page 4073